Citation Nr: 1742656	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine degenerative disc with disc protrusion L5-S1 and right lower extremity radiculopathy.

3.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1981 and from August 1985 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2007, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The reopened issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine degenerative disc with disc protrusion L5-S1 and right lower extremity radiculopathy, and the issue of entitlement to service connection for multiple sclerosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 2008 rating decision denied the Veteran's claim for entitlement to service connection for degenerative changes, C5-C6, disc protrusion; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the final June 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied a claim to entitlement to service connection for degenerative changes, C5-C6, disc protrusion is final.  38 U.S.C.A. 
§ 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence having been received, the claim for entitlement of service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for a cervical spine disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

In July 1999, the Veteran filed her original claim of entitlement to service connection for neck.  She claimed that she had suffered severe neck pain and headaches since 1985 following a car accident in 1985.

By a December 1999 rating decision, service connection was denied for degenerative changes C5-C6, disc protrusion because there was no medical evidence of a cervical spine disability in either service or VA medical reports of record.  The first medical evidence is a private diagnostic report dated June 1999 which showed impression of C5-C6 disc height loss consistent with degenerative changes.

In September 2006, the Veteran filed a claim for service connection for neck condition secondary to her low back condition.  In a June 2008 rating decision, the RO reopened the previously denied service connection claim.  However, the RO denied service connection on a direct-incurrence basis as the evidence did not show that the Veteran's degenerative changes, C5-C6, disc protrusion was incurred in or aggravated by military service.  Service connection on a presumptive basis was denied because there was no evidence of record showing treatment or clinical diagnosis of arthritis in the cervical spine within one year from the Veteran's discharge on May 6, 1992.  Service connection on a secondary basis was also denied based on a May 2007 VA medical opinion that degenerative changes in your cervical spine were less likely related to service-connected lumbar disability.

The Veteran did not submit any evidence within one year of the June 2008 rating decision, nor did she file a timely appeal to the June 2008 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The Veteran filed a claim to reopen his claim for service connection for neck condition in January 2011.  The March 2011 rating decision on appeal denied the claim to reopen.

The basis of the June 2008 prior final denial was the RO's findings that there was no evidence that the Veteran's current cervical spine disability was incurred in service or within the presumptive one year period from military discharge, or that it is related to the Veteran's lumbar spine disability.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2008 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the June 2008 rating decision includes post-service VA and private treatment records dated from June 2008 to the present, which reflect ongoing treatment for the Veteran's neck condition.  

In particular, a May 2015 VA physical therapy note reflects that the Veteran was seen for chronic neck pain and headaches, which are noted to be "related to postural syndrome."  

Without addressing the merits of this evidence, the Board finds that this evidence suggests that the Veteran's neck condition may be related to her service-connected low back disabitliy on a secondary basis.  To that effect, secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Further, this evidence is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a cervical spine disability since the June 2008 rating decision.  On this basis, the issue of entitlement to service connection for a cervical spine disability is reopened.


ORDER

New and material evidence not having been received, the claim for service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran contends that while in service, she was involved in a motor vehicle accident (MVA) in October 1985, and continued to have problems with her neck pain and headaches since that time.  Service personnel records show that in October 1985, the Veteran was travelling to work and was rear-ended by a car.  During the June 2017 Board hearing, the Veteran testified that two months after the accident, she was not able to turn her head to look back.

In conjunction with this claim, the Veteran underwent a VA orthopedic examination in March 2007.  After reviewing the Veteran's claims file, the March 2007 VA examiner opined that the Veteran's degenerative joint of cervical spine was less likely related to her service-connected lumbar condition.  The examiner stated that there is no evidence of the neck condition was related to the incident of injury in service and it seemed she was involved in other incidents with trauma to neck.

However, it appears that the examiner's opinion was not based on accurate facts as a September 1991 Medical Board report notes that the Veteran had a motor vehicle accident in October 1985 and she sustained her first bout of low back and neck pain in October 1985.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

Additionally, a May 2015 VA physical therapy note reflects that the Veteran was seen for chronic neck pain and headaches, which are noted to be "related to postural syndrome."  The foregoing evidence suggests a possible relationship of the Veteran's current neck condition to her service-connected low back disability.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board finds that the March 2007 VA medical opinion is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  This opinion only concluded that the Veteran's cervical spine disorder was not related to the service-connected lumbar disability but did not address whether the Veteran's cervical spine disorder was in any way related to her October 1985 MVA, given her complaint of neck pain at that time, or proximately caused, or aggravated, by her service-connected low back disabiltiy.  

With regard to the claim for multiple sclerosis (MS), the Veteran claims in her July 2012 substantive appeal, that although MS was not officially diagnosed until May 2009, she has suffered symptoms of MS since 1989 while on active duty.  She reports that the onset of her neurological symptoms was in 1989 when she started experiencing numbness, exhaustion, low back pain, balance problem, vision problem, and unknown bruising.  She believes that she was misdiagnosed with Lyme disease in service.  

A September 1991 service treatment report shows the Veteran reports of intermittent and incapacitating low back pain, buttock pain, and thigh pain.  It was noted that the Veteran was severely limited in her daily activities because of back pain and she could not walk greater than three blocks, run, or ride in vehicles on uneven ground because of accentuation of her back and thigh pain; this had not responded to conservative therapy.  The Veteran had an infectious disease evaluation and a provisional diagnosis of Lyme disease was provided.  

Private treatment records show that the Veteran was diagnosed with multiple sclerosis in May 2009.  The Veteran related that in 1991, she had an acute episode of bilateral lower extremity weakness and numbness which resulted in complete weakness of lower extremities.  She had difficulty walking and had to use a wheelchair for at least 3 months.  She gradually improved from this over a period of a year, became normal, and able to walk around.  Since then, she had had intermittent episodes of bilateral lower extremity weakness.  Two years previously, the Veteran started developing numbness in the right foot, which spread to the left lower extremity up to the thighs.  She was initially seen by a neurologist at a VA Hospital in Houston about a year ago, but MRIs of the lumbar spine, cervical spine and brain were unremarkable.  She continued to have progression of these symptoms.

During the June 2017 Board hearing, the Veteran testified that she started having problems while on active duty, particularly while in training at Fort Hood, Texas.  She was getting really weak, exhausted, and had problems with walking and falling.  She had tingling sensations in her right arm and difficulty swallowing.  In this regard, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was provided a QTC examination in February 2010.  However, this examination is inadequate because no medical opinion was provided concerning the etiology of the current MS at issue on appeal.  See Barr, 21 Vet. App. at 312.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the Board concludes that a remand is required to obtain an opinion as to whether the Veteran's currently diagnosed MS is related to her military service, to include the claimed neurological symptoms in service.

Finally, during the June 2017 Board hearing, the Veteran testified that she had been treated at the VA medical facilities in Beaumont and Houston, Texas, from the time she was discharged from military service in 1992 to 2014.  She also stated that she was seen for her neck condition at that VA facility before 1999.  However, VA treatment records currently of record do show any treatment for neck condition before 1999.  As the Veteran's representative pointed out during the hearing, the Veteran's VA treatment records currently associated with the claims file appear to be rather spotty.  Accordingly, on remand, development to obtain any and all outstanding VA treatment records pertinent to the claims should be completed.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA Medical Centers (VAMCs) in Beaumont, Houston, and San Antonio, Texas and all associated outpatient clinics, dated from May 1992 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her current cervical spine disability by an examiner with the appropriate expertise.  

The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cervical spine disability is related to service, specifically to include the October 1985 motor vehicle accident in service.

Specifically, the examiner must address a September 1991 Medical Board report noting that the Veteran had a motor vehicle accident in October 1985 and she sustained her first bout of low back and neck pain in October 1985.

The examiner should also offer an opinion as to whether the Veteran's cervical spine disability is at least as likely as not (50 percent probability or more) either proximately caused by or aggravated by her service-connected lumbar spine degenerative disc with disc protrusion L5-S1 and right lower extremity radiculopathy.

In rendering this opinion, the examiner should consider and address the May 2015 VA physical therapy note stating that the Veteran was seen for chronic neck pain and headaches, which are noted to be "related to postural syndrome."

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her currently diagnosed multiple sclerosis (MS) by an examiner with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed MS had in onset in service, or is otherwise related to the Veteran's military service, specifically including the hospitalization in September 1991 discussed above.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


